NOTE: This order is n0nprecedentia1.
United States Court of A1:1peaIs
for the Federal Circuit
ANDREW SEARCY, JR.,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2012-3033 -
Petiti0n for review of the Merit Systems Pr0tecti0n
B0ard in case n0. ATU752110243-I-1.
ANDREW SEARCY, JR.,
Petitioner,
V.
DEPA.RTMENT OF AGRICULTURE,
Resp0ndent.
2012-3054

SEARCY V. MSPB 2
Petition for review of the Merit Systems Protection
Board in case no. AT4324100356-B-1
ON MOTION
ORDER
Andrew Searcy moves to consolidate his appeal nos.
2012-3()33 and 2012-3054. The Department of Agricul-
ture opposes. Searcy moves for declaratory judgment and
injunctive re]ief. The Department opposes.
With regard to Searcy’s motion for declaratory judg-
ment and injunctive relief, arguments concerning the
merits of his appeal should be included in his briefs.
With regard to the motion to consolidate these ap-
peals, the court deems it the better course to make these
appeals companion cases such that the appeals shall be
briefed separately but assigned to the same merits panel
for decision.
Accordingly,
IT ls 0RDERE1) THA'r:
(1) The motion to consolidate is denied. The appeals
shall be treated as companion cases.
(2) The motions for declaratory judgment and injunc-
tive relief are denied.
(3) ln 2012-3033, the respondent should calculate its
brief due date from the date of filing of this order.
FoR THE COUR'r
 1 2  /s/ Jan Horbal_v
Date J an H0rbaly
Clerk
FlLED
u.s. collar oz APPEA1s ton
THE FEns=_AL centum
MAR `l 2 2012
JAN HOBBALY
CLEHK

3
cc.
S
Andrew Searcy, Jr.
Calvin Morrow, Esq.
Dawn E. Goodman, Esq.
SEARCY V. MSPB